Order amending, nunc pro tunc, judgment in foreclosure action two months after the original judgment had been entered, by inserting therein an additional aEowance of two hundred doUars costs to the plaintiff, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. There was no inadvertence in omitting the additional aEowance in the original judgment. It does not appear that there was any appHcation for such aEowance. The court was without power to make the amendment in that respect. (Herpe v. Herpe, 225 N. Y. 323.) Young, Carswell, Davis, Adel" and Taylor, JJ., concur.